Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 11 July 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia, July 11th. 1794.

The Secretary of State has the honor of informing the Secretaries of the Treasury and of war and the attorney general, that the President is desirous, that they would take into consideration the Resolutions lately passed by the Inhabitants of Kentucky, and the intelligence lately received from Mr. Seagrove relative to the affairs in Georgia. The President wishes to see the Gentlemen at his house at 12 oClock on Monday next, in order to deliver their opinions.
